Citation Nr: 1629333	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cancer, including leukemia and melanoma, to include as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1954 to July 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for cancer, including leukemia and melanoma (listed as cancer), to include as due to ionizing radiation exposure.  

In May 2016, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has cancer, including leukemia and melanoma, that is related to service, to include as due to ionizing radiation exposure.  The Veteran reports that he was treated for melanoma on his back and on his face.  He also indicates that he was treated for leukemia.  The Veteran specifically asserts that he was exposed to ionizing radiation while serving during Operation TEAPOT from February 1955 to March 1955.  

Service connection for a disorder that is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran served on active duty in the Marine Corps from June 1954 to July 1956.  His available service personnel records indicate that he participated in an atomic bomb test, Operation TEAPOT, from February 1955 to March 1955.  Therefore, the Veteran participated in a test involving atmospheric detonation, which is a radiation risk activity.  It is conceded that the Veteran is a radiation-exposed Veteran.  

The Board observes that leukemia, other than chronic lymphocytic leukemia, is one of the diseases that shall be service-connected if it becomes manifest in a radiation-exposed Veteran.  The Board notes, however, that melanoma is not one of those listed diseases.  See 38 C.F.R. § 3.309(d).  Additionally, melanoma is not considered a radiogenic disease pursuant to 38 C.F.R. § 3.311(b)(2).  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of leukemia and/or melanoma.  

Post-service VA treatment records also do not show that the Veteran was treated for leukemia and/or melanoma.  Such records do indicate that the Veteran was treated for variously diagnosed skin conditions including dysplastic nevus; severe atypia; seborrheic keratoses; and actinic keratoses.  

Additionally, an April 2003 VA treatment entry notes that the Veteran had a family history of melanoma, but a past medical history of skin cancer, and that he was seen for a follow-up visit.  The diagnoses included status post dysplastic removal, with no new lesions; family history of melanoma; two sebaceous cysts on the back; and seborrheic keratoses.  

The Board observes that the Veteran has not been afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection cancer, including leukemia and melanoma, to include as due to ionizing radiation exposure.  Such an examination must be accomplished on remand. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Additionally, the Board notes that at the May 2016 Board hearing, the Veteran testified that he was treated for cancer at the Houston, Texas VA Medical Center over the previous seventeen years.  The Board notes that there are no VA treatment reports of record dated prior to March 2001.  As there are possible further VA treatment records that may be pertinent to the Veteran's claim, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); See also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment for cancer, to include leukemia and melanoma, at the Houston, Texas VA Medical Center (to include all CAPRI records in Virtual VA), since his separation from service in July 1956.  

2.  Ask the Veteran to identify all other medical providers who have treated him for cancer, to include leukemia and melanoma, since June 2015.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any in-service and post-service symptomatology regarding his claimed cancer, including leukemia and melanoma, to include as due to ionizing radiation exposure.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed cancer, including leukemia and melanoma, to include as due to ionizing radiation exposure.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate if the Veteran has diagnosed leukemia or residuals of leukemia, other than chronic lymphocytic leukemia.  The examiner must also diagnose any other current cancer or cancer residuals, to include melanoma.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed cancer or cancer residuals, to include leukemia and melanoma, are related to and/or had their onset during his period of service, to specifically include as due to his conceded in-service exposure to ionization radiation.  

The examination report must include a complete rationale for all opinions expressed.  

5.  If the Veteran is diagnosed with any cancer or cancer residuals, other than leukemia (which is not chronic lymphocytic leukemia), the RO must develop the Veteran's claim as necessary in accordance with the provisions of 38 C.F.R. § 3.311.  The RO should document all actions that are taken and any determinations that are made.  

6.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




